Citation Nr: 1810134	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  09-19 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel






INTRODUCTION

The Veteran had active duty service from April 1972 to April 1975.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In a November 2015 decision, the Board determined that the issue of TDIU was before the Board and was part of the Veteran's claims for higher ratings for the service-connected right and left knee disabilities.  In the November 2015 decision, the Board adjudicated the issues of entitlement to higher ratings for the right and left knees.  The TDIU issue was remanded.  

The Board notes that after the November 2015 Board decision, the Veteran appealed the issues regarding entitlement to higher ratings for the right and left knee disabilities to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In a November 2016 Memorandum Decision, the Court affirmed the Board's decision in part and vacated the decision in part.  The Court held that, because the Veteran did not assert any error in the Board's decision regarding the issue of an initial disability rating in excess of 10 percent for the left knee disability, this claim had been abandoned on appeal.  The Court affirmed the Board's denial of an increased schedular disability rating in excess of 30 percent for the rating period from February 20, 2007 to August 1, 2007, and in excess of 60 percent from October 1, 2008 for the right knee disability.  

The Court vacated and remanded the portion of the Board decision that denied referral of the right and left knee disabilities, either individually or as combined, for consideration of an extraschedular consideration.  In October 2017, the Board addressed the vacated and remanded portion from CAVC by denying referral for extraschedular consideration for the right and left knee disabilities after a thorough analysis.  As such, the Veteran's prior issues regarding increased rating evaluations for the left and right knee disabilities are not currently before the Board.  The October 2017 Board decision did not address the issue of entitlement to TDIU since development had not been completed at that time.  However, since then, there has been substantial compliance with the remand directives for the remanded issue of TDIU and thus, Board finds it may proceed with a decision regarding the remaining issue of TDIU at this time.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with the remand orders).  


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on individual unemployability by reason of service-connected disabilities to include on an extraschedular basis are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.340, 4.3, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in May 2007.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).


TDIU

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the matter of a TDIU was previously denied and not appealed by the Veteran.  However, as noted in the November 2015 Board decision, the Veteran and the record raised the issue of unemployability due to his service-connected disabilities.  As such, the issue of TDIU will be considered going back to the date of the increased rating claims of the right and left knee disabilities that was addressed at the November 2015 Board decision, specifically, March 2, 2007.  As indicated above, in November 2015, the Board remanded the issue of entitlement to TDIU to obtain a medical opinion that addressed the combined impact of the Veteran's service-connected disabilities.  Per the November 2015 Board remand directives, a VA examination was conducted in September 2016 that provided the aforementioned medical opinion.  

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any disabilities that are not service-connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.

In the present case, the Veteran has been in receipt of a 10 percent rating from August 20, 2009, a 100 percent rating from October 7, 2009, and a 30 percent rating from January 1, 2010 for a right toe disorder; a 10 percent rating from May 1, 1991, a 30 percent rating from February 20, 2007, a 100 percent rating from August 1, 2007, and a 60 percent rating from October 1, 2008 for a right knee disorder; a 10 percent rating from March 2, 2007 for a left knee disorder; a 10 percent rating from October 7, 2009 for painful scarring in the right toe; and a 0 percent rating from August 1, 2007 for right lower extremity scarring; with the combined total schedular rating as 10 percent from May 1, 1991, 30 percent from February 20, 2007, 40 percent from March 2, 2007, 100 percent from August 1, 2007, 70 percent from October 1, 2008, 80 percent from August 20, 2009, 100 percent from October 7, 2009, and 90 percent from January 1, 2010.  The Veteran does not meet the minimum rating requirements of § 4.16(a) for a TDIU prior to August 1, 2007 but does meet such requirements thereafter.  

Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  Factors to be considered in determining whether a veteran is unemployable are his or her level of education, employment history, and vocational attainment.  See Hyder, supra. 

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Factual Background

At the April 2007 VA examination, the Veteran reported he was limited to one block in walking and sitting and standing time was limited to one to two hours related to the right knee disability as well as a history of patella dislocation.  The Veteran reported his constant right knee pain worsened with activity and was relieved by rest, ice, and use of heat.  The Veteran reported left knee swelling and stiffness, but denied any particular complaint of left knee pain at that time, with dull left knee pain occurring approximately four to five times per month without exacerbating or remitting factors.  Range of motion testing conducted at the April 2007 VA examination report reveal noncompensable limitation of motion in the right knee and full range of motion in the left knee.  Crepitus in the patellofemoral joint through range of motion testing was noted bilaterally.  Moderate increase in pain and some increased fatigue of the right knee on repetitive motion testing was noted.  Lachman testing of the right knee demonstrated increased anterior translation of the tibia, but there was a good, firm endpoint.  Positive McMurray's and patellar grind tests on the right were noted.   

A May 2007 VA treatment record noted a follow up of the right knee that the Veteran wanted a right total knee arthroplasty (TKA) and that the Veteran was employed at a warehouse. 

In a June 2007 correspondence, the Veteran reported that he was unemployed and that he had mostly been a common laborer for the last 16 years.  He stated he had no special skills or training and that at his age, it would be very hard to find employment.  

July 2007 VA treatment records noted the Veteran's reports of decreased activities and that he had quit his job because of his right knee pain.  He described the pain as a constant aching sensation "like a toothache."  The Veteran indicated that he could ambulate one city block without knee pain and used a cane for assistance.  The Veteran was subsequently seen later in July 2007 for a right TKA.  The records indicated the Veteran's reports that his pain had progressively gotten worse over the last many years and was now significantly interfering with activities of daily living.  

In an August 2008 VA treatment record, the Veteran followed up for his right knee surgery.  The Veteran reported doing well with his right knee, but that he was starting to have symptoms in his left knee.  He was noted as walking well, without pain, laxity, or lag in the right knee.  He had right knee range of motion from 0 degrees extension to 120 degrees of flexion.  X-rays showed well-fixed and aligned implants related to the right knee, and findings of a remotely healed proximal right tibial and fibular fracture; they further showed a left effusion, patellofemoral and tibial spine spurs, and moderate narrowing of the medial compartment of the left knee.  Generalized demineralization was mild.

In his June 2009 substantive appeal, the Veteran stated that he felt that VA prematurely assigned a rating for his right knee as his assigned disability evaluation was done during his convalescence period for his right knee.  With respect to his left knee, the Veteran stated that his left knee was "working harder and becomes stiff and sore especially when having to perform routine activities at home (cutting grass, etc.)."  He reported that he was working 4 hours a night as a janitor at that time.  The Veteran indicated that it was hard for him to be on his legs any longer than this.

An October 2009 VA treatment record noted the Veteran conducted home chores and worked.  The Veteran reported he had a bump on his right toe at his great toe joint that had been present for at least four years but had become very painful after his right knee was replaced.  He reported after failing to relieve the pain, he was ready for surgical intervention.  The record noted the Veteran was still very active and worked over 30 hours a week.  

In a November 2009 correspondence, the Veteran indicated that he worked 20 hours a week at a janitorial firm but that it was harder to work much longer because his whole right leg bothered him more often.  

The Veteran underwent a VA examination of both knees in June 2010.  He reported that he currently worked part-time as a janitor for a bank.  He also stated that he occasionally used a cane for longer distances for his right knee disability.  He denied use of crutches, braces, or inserts.  The examiner noted a prosthetic implant of his right knee was conducted in August 2007.  He complained of continued pain and stiffness of his right knee following the surgery.  He also occasionally had an unsteady gait due to pain in his right knee.  There was no history of falling, or diagnosis of rheumatoid, gout, or lupus.  The Veteran described a dislocation of his right patella in 1972, though he did not have any recent subluxations or dislocations bilaterally.  He was limited in walking distance to less than a block due to his right knee pain.  He had to sit and rest for enough time until he was able to get back up.  He did not have any limited sitting time; however, the longer he sat the stiffer his knees were and he had more difficulty getting up from the seated position.  He had a limited standing time, which was "minimal."  The Veteran reported staying active, although he did not stand in one place for very long and did not need to with his occupation.  

The June 2010 VA examiner noted that he did not have issues with eating, grooming, bathing, toileting, dressing, or driving; he did have problems with recreation and activities around the house which tended to take him much longer than normal due to his need to stop due to pain.  The Veteran also reported that he was unable to work full-time due to his pain in his knees and right foot.  The Veteran described the right knee pain as a constant dull ache and pressure, like someone was grabbing his knee at all times, global, without radiation; he rated the pain as 4 out of 10, which increased with stiffness, going up and down stairs, and other activity.  During these flare-ups, his pain increased to 7 out of 10 for two to three hours.  Flare-ups occurred with activities such as work, cutting grass, or cleaning carpets.  He had taken Tylenol, ibuprofen, and tramadol in the past, as needed, for his right knee symptoms.  Regarding his left knee, the Veteran reported that it bothered him when his right knee bothered him, with his main complaints being pain and stiffness; he also reported swelling and pain, which coincided with his right knee symptoms.  The examiner noted that he had no left knee surgeries.  Treatments were the same as the right knee.  He described the pain as a constant dull ache with crunching, popping, and stiffness anteriorly.  There was no radiation; his pain was 2 out of 10, which increased to 4-5 out of 10 during flare-up, coinciding with flare-ups of his right knee.  The left knee was not bothering him that much at the time of his examination.  Regarding the right toe disability, the Veteran reported that his main complaint was pain and stiffness and that the initial pain in his right foot began after his 1990 knee surgery and then again when he had his 2007 knee replacement, it became more bearable.  The examiner noted the Veteran had a hemi-implant of the right hallux in his big toe in October 2009.  

November 2010 VA treatment record noted his occupation as a cleaner part time and that he had fair exercise tolerance due to knee and foot pain.  Records also noted hardware was removed from the right great toe in November 2010 after the implant in the right great toe became increasingly painful.  

The Board notes that VA treatment records from August 2010, May 2011, and August 2011 note that the Veteran had a right total knee replacement that is "doing fine so far."  In a March 2011 VA orthopedics consultation, the Veteran was followed up for his right knee surgery prior to undergoing right great toe surgery.  Examination of his right knee demonstrated a well-healed wound.  He had range of motion of "0/0/120" in his right knee; he was stable to varus/valgus stress.  He had right quadriceps atrophy compared to contralateral.  The orthopedist noted that the x-rays showed that the implants were stable without evidence of loosening.  He was diagnosed with a right total knee replacement prosthesis that was functioning well, range of motion preserved.  

A July 2011 VA treatment record noted he felt a lot better after his last surgery on his right great toe and stated no other pedal complaints.  

An August 2011 VA treatment record noted the Veteran's reports that his back pain had gotten worse and that he took Ibuprofen with no relief.  He rated his pain as a 5 when not moving and a 10 when he was working his evening shift job.  He requested stronger medication that would be effective on relieving his back pain.  

The Veteran filed for an initial claim for SSA disability in August 2011 and the Veteran alleged inability to function and/or work as of August 26, 2011.  September 2011 SSA records noted that the Veteran's primary impairment diagnosis was spine disorders and secondary diagnoses included reconstructive surgery of weight bearing joint and other osteoarthrosis and allied disorders.  The SSA evaluator noted that despite back and knee impairments were documented and severe, the Veteran still had good muscle strength.  The evaluator noted the maximum sustained work capability was for sedentary work.  The September 2011 SSA records noted the Veteran's work history included being a janitor for a cleaning business from October 1998 to December 2004, a warehouse laborer at a distribution center from May 2005 to February 2007, and a janitor for a cleaning business from January 2009 to August 2011.  The Veteran indicated that his job as a janitor from 1998 to 2004, he was paid $8.00 an hour and that he worked four to six hours per day, five days a week.  At his job at the distribution center from 2005 to 2007, the Veteran reported that he was paid $8.25 an hour and that he worked eight hours per day, five days a week.  At his last janitorial job from 2009 to 2011, the Veteran reported he was paid $8.00 an hour and that he worked five to six hours a day, five to six days a week.  The Veteran indicated he stopped working August 26, 2011 due to his disabilities.  

The Veteran underwent another VA examination of both knees in October 2012.  The Veteran reported bilateral stiffness and soreness, especially later in the day.  The Veteran reported his knees were worse when his back was worse, and they were worse when walking, sitting, and climbing stairs; he took care of a large house by himself.  The examiner noted that the Veteran had a right total knee replacement in 2007.  His bilateral knee symptoms were relieved by rest and elevation; he rested a lot to help his pains.  He did not have any limitation in his activities of daily living.  He reported occasional swelling and that his symptoms were worse on his right side.  He denied flare-ups at that time.  

The October 2012 VA examiner noted that there was no additional range of motion loss due to repetitive testing, and the examiner noted that the Veteran's functional loss of his knees was demonstrated by pain on movement bilaterally, and disturbance of locomotion on the right side only.  The examiner noted that the Veteran had a total knee replacement in 2007 of his right knee; he noted that the Veteran had intermediate degrees of residual weakness, pain, or limitation of motion as a result of that total right knee replacement.  The examiner also noted that the Veteran regularly used a cane to assist in ambulation.  The examiner found that the Veteran would not be equally served with amputation of his bilateral knees.  The examiner noted that x-rays demonstrated bilateral arthritis of the knees.  The examiner stated that he reviewed the claims file, and concluded that the Veteran's bilateral knee disabilities did not impact his ability to work and that he had a well-healed 17 inch long anterior vertical scar related to his total knee replacement on his right knee.

At the September 2016 VA examination, regarding the knees, functional limitation of pain and decreased range of motion was noted in the right knee and full range of motion was noted in the left knee.  Joint stability tests were normal bilaterally.  Minimal decrease in range of motion was noted as a residual of the 2007 right total knee joint replacement surgery.  The Veteran reported that he used a self-propelled mower to mow his 1/4 acre yard but that he frequently paid a neighbor to cut it for him.  He reported he could walk up to a block before he had increasing pain.  He indicated his knee pain worsened with back flare-ups.  He reported that he had a constant dull ache in his right knee but that he had a herniated disc in his back that caused significant pain and problems.  The examiner noted the Veteran's educational and occupational history.  Specifically, the examiner noted the Veteran graduated high school and after separation from service in 1975, the Veteran worked as a manager at McDonald's and then worked as a school janitor from 1977 to 1980 when he tried to go back to school.  The Veteran had taken a couple of courses at a "tech school" to study accounting and business management in 1980.  The examiner noted the Veteran was hired at WPAFB for eight years in the mail room.  The examiner noted the Veteran thereafter worked in building maintenance from 1990 to 2012, which included duties such as janitorial stripping, buffing floors, carpet shampooing, and window washing.  The examiner noted the Veteran received SSA disability approximately in 2012 and at the time of the examination, cleaned and cared for his seven room home and yard.  The Veteran stated it took him four hours to shampoo carpets for two of his rooms.  The examiner observed that the Veteran wore long trousers to examination and changed into short trousers for the examination and noted the Veteran was able to change trousers while standing (balancing first on one leg and then the other both at the beginning and end of examination).  The examiner also noted the Veteran toe walked and heel walked with no difficulty. 

Regarding the Veteran's right toe disorder, the September 2016 examiner noted that in the late 2000s, the Veteran had an implant in his right great toe MTP joint and that a year later, the implant was removed due to chronic swelling and pain.  The Veteran indicated that his right toe did not bother him as much as it used to but that his big toe felt like it had a cramp when he walked far.  He resolved the cramp by resting.  After examination, the September 2016 VA examiner found that the Veteran's service-connected bilateral knee, right great toe, and associated scarring disabilities when considered either individually or combined did not preclude substantially gainful employment.  The examiner noted that the Veteran stated he quit working only after onset of back pain in 2012 and noted that his current activities described by the Veteran as well as demonstrated physical abilities during the examination indicated that he was still able to clean carpets, albeit somewhat more slowly, with the equipment he owned when he quit working in 2012.  The examiner found there was nothing during the examination that suggested the Veteran would be unable to transport himself to a place of employment, perform in all but the more strenuous tasks without endangering the safety of himself or others.  

Analysis

After a review of the evidence of record, the Board finds that entitlement to TDIU from August 1, 2007 is not warranted and a remand for referral of the Veteran's claim for consideration of a TDIU on an extraschedular basis prior to August 1, 2007 is not warranted.  The weight of the competent and credible evidence establishes that the service-connected disabilities do not preclude substantially gainful employment.  

I. Period prior to August 1, 2007

For the period prior to August 1, 2007, the Veteran did not meet the schedular criteria for a TDIU since there was not one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Nevertheless, as noted above, if a Veteran does not meet the aforementioned criteria, a total disability may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage of standards set forth in 38 C.F.R. § 4.16(a).  Id.  

Referral to the Director of Compensation Service for extraschedular consideration is not warranted since the Veteran was working full time until May 2007 when he quit due to his service-connected knee and right great toe disabilities.  The sole fact that the Veteran has difficulty obtaining employment is not enough.  A high rating itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Board acknowledges that the Veteran had quit his employment due to his increased right knee pain.  However, the Board notes that the Veteran was not terminated as a result of his service-connected disability and that he quit on his own volition.  There was no indication from the record that the Veteran's employer found the Veteran was unable to conduct the normal duties of the job position prior to his quitting the position or that the Veteran was unemployable.  The Board further notes that after his convalescence period subsequent to his right TKA in 2007, he was able to obtain employment as a janitor in January 2009.  The Board further notes that the Veteran has not provided objective evidence in support of his contention that he was unemployable during this period on appeal, apart from his own contentions and his contentions have been inconsistent.  Specifically, the Board highlights the September 2011 SSA record in which the Veteran alleged inability to function and/or work as of August 2011, years afterwards.  Since the Veteran was not unemployable due to his service-connected disabilities, extraschedular consideration is not warranted.

II. Periods from August 1, 2007 to September 30, 2008 and from October 7, 2009 to December 31, 2009.

The Board also notes that for the period from August 1, 2007 to September 30, 2008, the Veteran had a single disability rated as 100 percent for temporary total evaluation based on right knee replacement procedure.  For the period from October 7, 2009 to December 31, 2009, the Veteran had a single disability rated as 100 percent for temporary total evaluation based on right toe surgical procedure.  The Board must nevertheless consider the TDIU claim for that period.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

In this case, however, the Veteran has a 100 percent evaluation for right toe disability, effective from October 7, 2009 to December 31, 2009, and a December 2014 rating decision states that the Veteran's entitlement to SMC under 38 U.S.C. § 1114, subsection(s) has been established from those dates, October 7, 2009 to December 31, 2009. 

As the Veteran has already been awarded a separate 100 percent evaluation for the right toe disability from October 7, 2009 to December 31, 2009, and is also receiving SMC at the housebound rate for that period, consideration of TDIU for the period from October 7, 2009 to December 31, 2009 no longer serves any useful purpose.  It is moot for that period October 7, 2009 to December 31, 2009.

With respect to the period from August 1, 2007 to September 30, 2008, as the Veteran was in receipt of a schedular 100 percent rating on account of right knee surgery, the right knee may not also be considered in determining whether TDIU was warranted during that period.  His remaining disorders included his left knee arthritis, right leg scarring, and right toe disorders.  The evidence for the period in question show very limited impact of those remaining disorders on his employability.  The records are instead primarily concerned with the right knee.  Given that the evidence for the period in question does not show any significant severity associated with the pertinent disorders, or otherwise shows any significant impact on employability, the Board finds that entitlement to a TDIU for this period is not warranted.

III. Periods from October 1, 2008 to October 6, 2009 and from January 1, 2010

The weight of the probative evidence of record shows that the Veteran is not unemployable due to his service-connected disabilities.  Specifically, the October 2012 VA examiner found that the Veteran's bilateral knee disabilities did not impact his ability to work.  The September 2016 VA examiner also found that the Veteran's service-connected bilateral knee, right great toe, and associated scarring disabilities when considered either individually or combined did not preclude substantially gainful employment.  The Board acknowledges the Veteran's assertions that his service-connected disabilities render him unable to work.  However, the Veteran has not submitted any medical evidence, nor does the medical evidence of record show, that his service-connected disabilities render him unemployable.  The Board also acknowledges the September 2011 SSA records that noted the Veteran's rendered the Veteran limited to sedentary work.  However, the Board notes that the SSA records based the SSA disability finding as due to the primary diagnosis of the Veteran's non-service connected back disability.  The Board highlights that the finding of employment limitations in the grant of SSA disability was not solely on the Veteran's service-connected disabilities and as such is accorded low probative value.  However, the Board finds the September 2016 VA opinion of record to be highly probative, as it has shown to have been based on a review of the claims file and accompanied by a sufficient explanation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

In conclusion, the Board finds that the weight of the competent and credible evidence establishes that the Veteran was not precluded substantially gainful employment due to his service-connected disabilities.  Therefore, the Board concludes that from October 1, 2008 to October 6, 2009 and from January 1, 2010, the Veteran is not individually unemployable by reason of his service-connected disabilities.  

Accordingly, his claim for a TDIU is denied.








(Continued on the next page)
ORDER

A total rating based on individual unemployability by reason of service-connected disabilities to include on an extraschedular basis is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


